IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           :   No. 1484 Disciplinary Docket No. 3
                                           :
JOHN LOUIS D’INTINO, JR.                   :   No. 48 DB 2009
                                           :
                                           :   Attorney Registration No. 83473
PETITION FOR REINSTATEMENT                 :
                                           :   (Philadelphia)


                                        ORDER

PER CURIAM


       AND NOW, this 13th day of March, 2019, the Petition for Reinstatement is granted.

Petitioner is directed to pay the expenses incurred by the Board in the investigation and

processing of the Petition for Reinstatement. See Pa.R.D.E. 218(f).